Citation Nr: 0533033	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  00-04 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from July 31, 1997?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for PTSD and assigned a 30 percent evaluation effective July 
31, 1997.  The case was certified to the Board by the New 
York, New York RO.

The appeal was remanded in September 2004 for further 
adjudication.


FINDINGS OF FACT

1.  Between July 31, 1997 and July 10, 2005, the veteran's 
PTSD was manifested by occupational and social impairment 
with deficiencies in most areas

2.  Since July 31, 1997 the veteran's PTSD has not been 
productive of more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

1.  Between July 31, 1997 and July 10, 2005, PTSD warranted a 
70 percent evaluation.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2005).

2.  From July 11, 2005, to the present, not more than a 30 
percent schedular evaluation is warranted for PTSD.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a February 1998 rating decision service connection was 
granted for PTSD.  A 30 percent rating was assigned under 38 
C.F.R. § 4.130, Diagnostic Code 9411, and that rating has 
remained in effect since.

At his September 1997 VA examination, the veteran reported 
being very nervous and "high wired" after leaving service.  
It was noted that the veteran had not worked since 1989.  The 
examiner noted that most of the veteran's activities were 
limited to sleeping 15 to 16 hours or watching television.  
He was living with his parents and only recently started 
going out for long walks to bring coffee or the newspaper in 
the morning and apparently had no other activities.  The 
veteran indicated that in 1993 he was hospitalized "against 
his will" and he was treated and diagnosed with bipolar 
affective disorder.  Since coming out of the hospital he had 
been attending the outpatient clinic of the VA Medical Center 
(VAMC).  The veteran reported that he was getting worse and 
had been feeling depressed for a long time.

The examination showed the veteran to have some neglectful 
personal appearance and hygiene.  He was cooperative; 
however, he had to be questioned persistently to get answers.  
Still, once he responded, he did so in a coherent and 
relevant manner.  Affect was markedly constricted and mood 
appeared to be depressed.  He was uncomfortable during the 
session as evidenced by sitting rigidly in the chair.  The 
veteran did not show any thought disorganization.  He did not 
show any interest in the environment, social life, etc.  
Cognitive functioning appeared to be intact.  The diagnoses 
were PTSD and a possible bipolar disorder, mostly depressive 
type.

At his December 1997 VA examination, the examiner noted that 
the veteran had not shown any change in his lifestyle and had 
not been employed since the last examination.  The examiner 
noted that since 1989, the veteran's Global Assessment of 
Functioning (GAF) score was rated around 35.

At an April 2000 VA examination, the veteran described 
episodes approximately two times a year currently and four 
times a year prior to treatment when his reality testing 
fails, he talks to himself and he wanders through the 
streets.  He stated that these episodes occurred at 
significant anniversaries such as the dates of his discharge 
from the Marine Corps, weddings, or birthdays.  The veteran 
reported having diabetes and a seizure disorder.  He 
indicated he was in outpatient psychotherapy for one four-
month period in 1999 but had not sought psychotherapy outside 
his psychiatric treatment since that time.  

The veteran reported sleep disturbance, intrusive memories of 
combat, social isolation, irritation and resentment of 
authority.  He noted instances of increased arousal.  It was 
noted that he had no close relationships romantically or 
otherwise.  He lived with his parents.  The examiner noted 
that the veteran's episodes of mania or hypomania were 
atypical and consisted of delusional thinking and talking to 
himself in public.  He reported ongoing difficulties sleeping 
more than two hours at a time and chronic depression which he 
described in terms of anhedonia, fatigue, irritability, and 
withdrawal.  

The examiner noted that the veteran's employability had not 
changed since his previous VA examination.  The veteran 
attributed his inability to work to a number of factors 
including social isolation, irritability, periodic episodes 
of socially inappropriate behavior, as well as a fear of 
seizures and having another seizure.  

The examination showed the veteran to be neatly dressed and 
he spoke with normal rate and rhythm, walked somewhat 
stiffly, and was oriented in all spheres.  Long term and 
short-term memory were intact.  Thinking was logical and goal 
directed without signs of formal thought disorder.  He denied 
current delusions or hallucinations but described prior 
periods of delusional thinking which he now recognized as 
"crazy".  He reported similar episodes occurring perhaps 
twice a year currently.  His mood was anxious but euthymic.  
His affective range was somewhat limited but appropriate to 
the content of the interview.  Insight and judgment were poor 
to fair.  The veteran denied suicidal ideation or homicidal 
ideation and he denied current alcohol or abuse of illegal 
substances.  The diagnoses were PTSD and a bipolar disorder 
not otherwise specified.  The veteran was assigned a GAF 
score of 35.

At his April 1, 2003 VA examination, the veteran reported no 
psychiatric hospitalizations, although he noted approximately 
two manic episodes a year which had been treated with 
haloperidol.  The most recent episodes began about a month 
prior to examination.  It was noted that the veteran had been 
receiving regular outpatient psychiatric treatment at the 
VAMC.  He took Sertraline in the intervals between manic or 
hypomanic episodes.  The veteran also was taking 
carbamazepine for seizures.  The veteran had insulin 
dependent diabetes which he stated was not well controlled 
and he also reported vascular insufficiency.  

The veteran reported episodes of mania or hypomania during 
which his sleep was disturbed, he talked to himself, he was 
extremely irritable, and he suffered from racing thoughts and 
poor concentration.  He reported having an episode in the 
prior month but indicated relatively good current functioning 
with haloperidol.  In the intervals between manic or 
hypomanic episodes he reported generally depressed mood, 
occasional vivid nightmares of his combat experience in 
Cambodia, infrequent intrusive thoughts of combat, and 
survivor guilt.  He also reported considerable anxiety about 
most social situations and spent most of his time at home.  
He noted decreased self-confidence with each hypomanic or 
manic episode.  The veteran reported irritability with 
members of his family that was exacerbated by his bipolar 
illness.  The appellant reported that he was not working in 
1994.

The veteran indicated a number of factors which interfered 
with his occupational functioning including his manic 
episodes, seizures, periods of depression, and lack of 
confidence.  The examiner noted that the veteran did not 
indicate that his nightmares, memories of combat, or survivor 
guilt had a significant effect on his employability.  It did 
appear that his irritability and feelings of alienation 
(signs of both his PTSD and his bipolar I disorder) 
interfered with his ability to find and hold a job.

The veteran indicated that he had not been involved in a 
serious relationship for more than 10 years.  His social 
interactions were limited to contacts with his parents and 
his family of origin.  He spent most of his time reading the 
newspaper, feeding wild cats, or watching television.  It was 
noted that he had not used alcohol since 1989 and reported no 
recent legal problems or history of assaultiveness.  

The examination showed the veteran to be casually dressed, 
appropriately groomed, alert, and oriented in all spheres.  
He was accompanied to the interview by his mother.  He made 
good eye contact and displayed behavior appropriate to the 
interview setting.  His speech was somewhat slurred, probably 
because of his medications, but spontaneous and relevant.  
His thinking was logical, goal oriented, and without evidence 
of formal thought disorder.  His mood was dysphoric with 
congruent affect.  He denied hallucinations and delusions 
although he indicated some paranoid ideation during manic or 
hypomanic episodes.  He indicated adequate maintenance of 
personal hygiene and competent management of finances, diet, 
and other activities of daily living.  Long term recall was 
grossly intact.  Short term recall was mildly impaired, and 
attention and concentration were adequate for the purposes of 
the interview.  The veteran denied suicidal/homicidal 
ideation/intent/plan.  He also denied substance dependence or 
abuse.  He reported highly irregular sleep patterns 
associated with hypomania.  He also indicated obsessions 
(e.g., that he needed to feed wild cats) that interfered with 
normal functioning.  Judgment and insight were present.  

The Axis I diagnoses were bipolar I disorder, in partial 
remission, and chronic PTSD.  The GAF was assessed as 53 in 
the last two weeks and 39 to 55 in the past year.  

A Physician's Questionnaire Form from the Disabled American 
Veterans filled out by the veteran's treating physician, Dr. 
Gerkin, in April 2003 showed an assigned GAF of 45 to 50 
based on bipolar affective disorder and PTSD.  Dr. Gerkin 
opined that the veteran met the schedular criteria for a 70 
percent rating, but not a 100 percent rating.

VA outpatient treatment records dated February 1997 to April 
2005 show treatment for a bipolar disorder but no evidence of 
hospitalizations.  The veteran was on Tegretol and 
Sertraline.

In September 2004, the Board remanded the appeal to the RO 
for further development to include a VA psychiatric 
examination.

At his July 11, 2005 VA examination, the examiner noted that 
the veteran's mental health treatment notes only record a 
diagnosis of bipolar affective disorder until June 2000, when 
he was first given a secondary diagnosis of PTSD.  It was 
also noted that the veteran was hospitalized in 1989 at a 
VAMC for alcohol detox and rehab, and the discharge summary 
from that hospitalization did not mention psychiatric 
symptoms associated with his military service.

The examiner indicated that the veteran had not been 
gainfully employed since 1989 or 1990, although he continued 
to do occasional office work and chores for his father's 
business until it closed in 2003.  In the interview, the 
veteran attributed his inability to work due to two shoulder 
injuries and to a conviction for driving while intoxicated, 
all of which made driving for his father's business 
impossible.  The examiner noted that the veteran did not 
attribute his lack of employment to psychiatric symptoms.  

The veteran continued to live at home with his parents, which 
he had done since he was discharged from the service.  His 
last relationship ended in 1990 when his girlfriend accused 
him of stalking her and filed for an order of protection, 
which the veteran subsequently violated.  He attributed this 
behavior and his subsequent lack of relationships to the 
sequelae of his bipolar illness (depressed mood, periods of 
hypomanic behavior), rather than to estrangement and 
alienation associated with PTSD.  He took frequent walks, 
read the newspapers, and watched television for recreation.  
The veteran reported that his principle hobby was the care 
and feeding of forty feral cats that lived nearby, a task 
that required several hours a day.  The veteran's routine had 
been essentially the same since 1997.

The examiner noted that the veteran did not report any 
contributory post-military stressors.  It was also noted that 
the veteran had insulin dependent diabetes and a history of 
hypoglycemic and hyperglycemic episodes, one of which 
appeared to have contributed to his 1995 psychiatric 
hospitalization.  He was being treated with Tegretol for a 
seizure disorder and his record indicated treatment for high 
cholesterol as well.  The examiner indicated that since 1997, 
the veteran had been a psychiatric outpatient at a VAMC.  His 
treating clinicians have consistently given the veteran GAF 
scores ranging between fifty and sixty since 1999.  The 
veteran's primary psychiatric diagnosis has been bipolar 
disorder; he was currently taking quetiapine fumarate and 
Tegretol.  The veteran reported generally stable mood with 
medications, although he complained of periods of depressed 
mood without suicidality.  

Subjectively, the veteran reported feeling depressed 
intermittently.  He wished he could develop another 
relationship and stated he would like to work again.  He 
indicated that he woke up in the middle of the night (which 
he attributed to nocturia) but generally got enough sleep and 
napped during the day as well.  He felt frustrated that his 
shoulder injury prevented him from driving a truck.  The 
veteran reported that he had occasional nightmares about 
combat in Cambodia, from which he woke in night sweats.  

It was noted that the veteran had been socially withdrawn 
since his relationship with his girlfriend ended, in 1989 or 
1990.  He limited his socialization to his immediate family, 
avoided structured activities and described as his most 
enjoyable pursuit watching the news on television.  He 
attributed his lack of socialization primarily to depressed 
mood (associated with bipolar illness), although he noted 
some feelings of alienation and estrangement dating back to 
his military service.  The examiner noted that it was not 
possible without resorting to speculation to quantify 
separately the effects of PTSD and bipolar illness on his 
ability to socialize, although effects of bipolar illness, 
(according to the treatment records) had been much more 
prominent.

Mental status examination showed the veteran to be casually 
dressed, appropriately groomed, alert, oriented in all 
spheres; he made good eye contact and displayed behavior 
appropriate to the interview.  His mood was mildly dysphoric.  
His affect was congruent with thought content.  He did not 
report suicidal/homicidal ideation/intent/plan or any recent 
history of assaultiveness.  He did not display impairment of 
communication or thought process.  His speech was slightly 
slurred, was generally spontaneous and coherent, and at 
normal rate and rhythm.  His thinking was relevant, logical, 
goal oriented, and without evidence of formal thought 
disorder.  The veteran did report hallucinations or 
delusions.  He indicated adequate maintenance of personal 
hygiene and competent management of finances, diet, and other 
activities of daily living.  He did not report panic attacks, 
phobias, or obsessive thoughts that interfered with 
functioning (he indicated some preoccupation with orderliness 
and cleanliness).  Long and short-term recall were grossly 
intact.  Attention and concentration were adequate for the 
purposes of the examination.  Sleep patterns, while somewhat 
disturbed, did not result in fatigue during the day.  
Judgment and insight were present.  

The examiner noted that the veteran's PTSD symptoms were 
currently mild and resulted in only intermittent impairment.  
He had some difficulty sleeping through the night, he did not 
like being in crowds or with friends, and he lacked interest 
in finding work or engaging in structured activities.  The 
examiner indicated that the veteran's capacity for adjustment 
had not changed since his last VA examination, nor had it 
changed since his initial VA examination for PTSD in 1998.  

The examiner also noted that although a GAF score was 
supposed to reflect general levels of functioning (and not 
assessments of the effects of separate disorders), a GAF 
score of 59 to 63 was at least as likely as not appropriate 
to the veteran's reported PTSD symptomatology from 1997 to 
the present.  The veteran indicated in the interview that 
occasional nightmares and sleep disturbance, as well as some 
rumination and anger, were associated with his combat 
experiences.

The examiner indicated that the veteran's occasionally 
bizarre behavior (he apparently spends a fair amount of time 
talking aloud to himself) was most likely associated with his 
bipolar I disorder alone and also contributed to his 
estrangement from others.  The examiner noted that the 
veteran's treatment records indicated that his bipolar 
illness was most likely primarily responsible for his social 
withdrawal from 1997 (from 1990 on) until 2000, when he was 
first diagnosed with PTSD.  The veteran's claimed inability 
to work was due to physical injury and not to psychiatric 
symptoms.  Again, the examiner noted that the degree to which 
PTSD resulted in the veteran's current estrangement from 
others could not be separately evaluated, without resorting 
to speculation, from depression and loss of self-esteem 
associated with his bipolar illness, although the latter was 
at least as likely as not primarily responsible for the 
majority of the veteran's current social withdrawal.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the decision in February 1998 concerning the 
claim for entitlement to an increased evaluation for PTSD.  
He was not prejudiced by such failure.  In this regard, 
written notice provided in March 2003 and May 2005 fulfill 
the requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the parties to submit all 
pertinent evidence in their possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development to include the 
conduct of appropriate examinations.  Hence, VA has fulfilled 
its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When there is a 
question as to which of two evaluations should be assigned, 
the higher evaluation is assigned if the disability picture 
more nearly approximates the criteria for that evaluation; 
otherwise, the lower evaluation is assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.

The veteran's service-connected PTSD has been rated as 30 
percent disabling under 38 C.F.R. § 4.132, Diagnostic Code 
9411 since July 31, 1997.

Under Diagnostic Code 9411, 38 C.F.R. § 4.130, a 30 percent 
evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is applicable under Diagnostic Code 
9411 where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Analysis

In this case, the Board finds that staged ratings are in 
order.  In this regard, resolving reasonable doubt in the 
veteran's favor, the evidence shows that between July 31, 
1997 and July 11, 2005, his PTSD was manifested by 
occupational and social impairment with deficiencies in most 
areas.  While there is some suggestion that the veteran may 
have been unemployable due to PTSD during this period, the 
only examiner to specifically address this opinion, Dr. 
Gerkin, opined that the appellant was not unemployable due to 
PTSD alone.  Indeed, while the appellant was at times 
assigned a GAF score as low as 35 during this term, examiners 
consistently found concurrent disability due to the 
appellant's nonservice connected bipolar disorder.   
Accordingly, the Board finds that the veteran is entitled to 
a 70 percent rating for the period between  July 31, 1997 and 
July 10, 2005, but that a 100 percent schedular rating is not 
warranted for this term.

While VA outpatient medical records dated between February 
1997 and April 2005 do not show evidence of treatment for 
PTSD, in light of the aforementioned September 1997, December 
1997, April 2000, and April 2003 VA examinations it is 
evident that the appellant still suffered, at least to some 
extent, from PTSD.  Importantly, however, since July 11, 
2005, the date of the most recent VA examination, it has been 
evident that the appellant's PTSD is only mildly disabling, 
and that it is productive of only intermittent impairment.  
While the July 2005 examiner acknowledged that the degree to 
which PTSD resulted in current estrangement could not be 
evaluated without resort to speculation, the examiner did 
determine that the appellant's bipolar illness, not PTSD, was 
primarily responsible for his depression, social withdrawal, 
and loss of esteem.  Accordingly, in light of the July 11, 
2005 examination findings, and the VA outpatient treatment 
records showing a need for care for a bipolar disorder and 
not PTSD, the degree to which PTSD disables the veteran 
effective from July 11, 2005, is best represented by the 
assignment of not more than a 30 percent rating.


ORDER

PTSD warranted a 70 percent evaluation from July 31, 1997 to 
July 10, 2005, subject to the laws and regulations governing 
the award of monetary benefits.

PTSD warrants not more than a 30 percent evaluation effective 
from July 11, 2005, subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


